149 S.W.3d 544 (2004)
STATE of Missouri, Respondent,
v.
Christopher CHATMAN, Appellant.
No. ED 83145.
Missouri Court of Appeals, Eastern District, Division One.
November 9, 2004.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Andrea Kaye Spillars, Shaun J. Mackelprang, Assistant Attorneys General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J. and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Appellant, Christopher Chatman ("Defendant"), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him as a prior offender of first degree assault, section 565.050 RSMo 2000,[1] armed criminal action, section 571.015, and victim tampering, section 575.270.2, after a jury trial. Defendant was sentenced to thirty years imprisonment for the first degree assault count, thirty years imprisonment for the armed criminal action count, and seven years imprisonment for the victim tampering count. All terms were consecutive. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise indicated.